DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Helbling et al (US 5,158,793) (hereinafter referred to as “Helbling) in view of Knepler et al (US 6,479,086) (hereinafter referred to as “Knepler”).
Regarding claim 1, Helbling discloses a beverage brewing apparatus (Fig. 1) for identifying at least one characteristic of brewed beverages produced by the beverage brewing apparatus to facilitate control, the beverage brewing apparatus including: 
at least one receiving position (Shown in the figure below) on the beverage brewing apparatus for receiving a beverage container (Fig. 1 #38 carafe) for dispensing brewed beverage from the beverage brewing apparatus (Fig. 1) to the beverage container (Fig. 1 #38 carafe); 
at least one beverage container (Fig. 1 #38 carafe) for positioning on the receiving position (Shown in the figure below).

    PNG
    media_image1.png
    329
    665
    media_image1.png
    Greyscale
 
However, Helbling does not disclose an information device for receiving and selectively retaining information, with the information device being configured for selective physical removable attachment to the beverage container; at least one reader positioned proximate to the receiving position; a controller coupled to the reader  for transferring information to the information device while retained on the beverage container and reading information on the information device relating to the at least one characteristic associated with the brewed beverage contained in the beverage container and the type of the beverage container; the controller being coupled to the beverage brewing apparatus such that operation of the beverage brewing apparatus to dispense brewed beverage from the beverage brewing apparatus into the brewed beverage container is detected by the controller and is used to establish information about the type of brewed beverage container and the at least one characteristic about the brewed beverage dispensed into the beverage container with the information being transferred to the information device; and the information device carried on the beverage container providing information about the type of the beverage container and, independent of the type of beverage container, providing information about the brewed beverage contained 
Nonetheless, Knepler teaches an information device (Fig. 16 #136a RFID device) for receiving and selectively retaining information (Examiner considers receiving and selectively retaining information to be the intended use of the information device. The information device taught by the prior art is capable of receiving and retaining information.), with the information device being configured for selective physical removable attachment to the beverage container (Col. 10 lines 34-40 ---“A plastic housing 134, 134a is mounted on the uppermost end of the handle 128, 128a and extends upwardly therefrom and from the uppermost end of the body 126, 126a. The housing 134, 134a does not overlap the open end of the body 126, 126a. A memory device 136, 136a, such as a semiconductor memory chip, is attached to or implanted into the housing 134, 134a.” Examiner considers the RFID device of Knepler to be selectively physically removably attachable to the beverage container because RFID device is not integrated into the beverage container but rather attached to the beverage container. It follows that the RFID can be removed just as it can be attached.); 
at least one reader (Fig. 16 #176 reader integrated circuit) positioned proximate to the receiving position; 
a controller (Fig. 16 #180 control circuitry) coupled to the reader (Fig. 16 #176 reader integrated circuit) for transferring information to the information device while retained on the beverage container and reading information on the information device relating to the at least one characteristic associated with the brewed beverage contained in the beverage container and the type of the beverage container (Examiner considers this limitation to be the intended use of the controller. The controller taught by the prior art is capable of performing the claimed functions.); 
the controller (Fig. 16 #180 control circuitry) being coupled to the beverage brewing apparatus such that operation of the beverage brewing apparatus to dispense brewed beverage from the beverage brewing apparatus into the brewed beverage container is detected by the controller and is used to establish information about the type of brewed beverage container and the at least one characteristic about the brewed beverage dispensed into the beverage container with the information being transferred to the information device (Examiner considers this limitation to be the intended use of the controller. The controller taught by the prior art is capable of performing the claimed functions.); 
and the information device (Fig. 16 #136a RFID device) carried on the beverage container providing information about the type of the beverage container and, independent of the type of beverage container, providing information about the brewed beverage contained in the beverage container to provide tracking of the at least one characteristic associated with the brewed beverage in the beverage container (Examiner considers these limitations to be the intended use of the information device. The information device taught by the prior art is capable of performing the claimed functions.). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the beverage apparatus disclosed by Helbling by replacing the controller, information device, and the reader with the controller, information device, and reader integrated circuit as taught by Knepler for the purpose of brewing a desired (Col. 1 lines 65-67). 
Regarding claim 6, Helbling in view of Knepler teaches the apparatus as appears above (See the rejection of claim 4), and Helbling further teaches the information device is carried on a collar (Fig. 2 #73 band) but does not teach further comprising the information device is carried in a collar  that is mechanically removably attachable to the beverage container.
However, it would have been an obvious matter of design choice to make the collar which attaches the information device to the beverage container mechanically removable, since Applicant has not disclosed making the collar which attaches the information device to the beverage container mechanically removable solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with collar being mechanically removable or permanently attached.
Regarding claim 7, Helbling in view of Knepler teaches the apparatus as appears above (See the rejection of claim 4), but does not teach further comprising the information device is removably attachable to the beverage container without the use of tools.
However, it would be an obvious matter of design choice to make the information device removably attachable to the beverage container without the use of tools, since Applicant does not disclose that to making the information device removably attachable to the beverage container without the use of tools solves any stated problem or is for any particular purpose and it appears that the invention would work equally well with the information device being removably attachable to the beverage container with the use of tools. 
Regarding claim 8, Helbling in view of Knepler teaches the apparatus as appears above (See the rejection of claim 1), and Helbling further teaches comprising the beverage apparatus includes a controllable warming device (Fig. 1 #46 heater) for providing energy to the beverage container (Fig. 1 #38 carafe) to maintain beverage retained in the beverage container (Fig. 1 #38 carafe) in a controllably heated condition.
Regarding claim 9, Helbling in view of Knepler teaches the apparatus as appears above (See the rejection of claim 8), and Helbling in view of Knepler teaches further comprising the controller coupled to the warming device for controllably activating or deactivating the warming device in response to the at least one characteristic detected by the controller  associated with the beverage in the beverage container as indicated by the information device (Examiner considers the functional limitations for the controller to be the intended use of the controller. The controller is capable of performing the claimed functions.).
Regarding claim 10, Helbling in view of Knepler teaches the apparatus as appears above (See the rejection of claim 8), and Helbling in view of Knepler teaches further comprising the controller being coupled to the warming device for controllably activating or deactivating the warming device  in response to the type of beverage container detected by the controller .
Regarding claim 11, Helbling in view of Knepler teaches the apparatus as appears above (See the rejection of claim 8), and Helbling in view of Knepler teaches wherein the controller deactivates the warming device upon the occurrence of a (Examiner considers these limitations to be the intended use of the controller. The controller is capable of performing the claimed functions.).
Regarding claim 12, Helbling in view of Knepler teaches the apparatus as appears above (See the rejection of claim 1), and Helbling teaches further comprising an information display (Fig. 1 #63 display) associated with the beverage apparatus and coupled to the controller for displaying in a form detectable by a user information associated with the at least one characteristic of the beverage retained in the beverage container (Examiner considers these limitations to be the intended use of the information display. The display is capable of performing the claimed functions.) .
Regarding claim 13, Helbling discloses a beverage brewing apparatus for identifying at least one characteristic of beverages associated with the apparatus to facilitate control, the beverage brewing apparatus including: 
at least one receiving position (Shown in the figure above) on the beverage brewing apparatus for receiving a beverage container (Fig. 1 #38 carafe) and with the beverage brewing apparatus dispensing brewed beverage to the beverage container (Fig. 1 #38 carafe); 
at least one beverage container (Fig. 1 #38 carafe) for positioning on the receiving position; 
However, Helbling does not disclose an information device for receiving and selectively retaining information, with the information device being configured for selective physical removable attachment to the beverage container; at least one reader 
Nonetheless, Knepler teaches an information device (Fig. 16 #136a RFID device) for receiving and selectively retaining information (Examiner considers receiving and selectively retaining information to be the intended use of the information device. The information device taught by the prior art is capable of receiving and retaining information.), with the information device being configured for selective physical removable attachment to the beverage container (Col. 10 lines 34-40 ---“A plastic housing 134, 134a is mounted on the uppermost end of the handle 128, 128a and extends upwardly therefrom and from the uppermost end of the body 126, 126a. The housing 134, 134a does not overlap the open end of the body 126, 126a. A memory device 136, 136a, such as a semiconductor memory chip, is attached to or implanted into the housing 134, 134a.” Examiner considers the RFID device of Knepler to be selectively physically removably attachable to the beverage container because RFID device is not integrated into the beverage container but rather attached to the beverage container. It follows that the RFID can be removed just as it can be attached.); 
at least one reader (Fig. 16 #176 reader integrated circuit) positioned on the beverage brewing apparatus proximate to the receiving position, the reader (Fig. 16 #176 reader integrated circuit) including a writing device (Fig. 16 #178 reader coil) for writing information to the information device while retained on the beverage container to facilitate tracking of the at least one characteristic associated with brewed beverage dispensed from the beverage brewing apparatus to the beverage container (Examiner considers these limitations to be the intended use of the writing device. The writing device is capable of writing information to the information device.);
a controller (Fig. 16 #180 control circuitry) coupled to the reader (Fig. 16 #176 reader integrated circuit) and writing device (Fig. 16 #178 reader coil) for transferring information to the information device and reading information on an information device relating to the type of beverage container and the at least one characteristic associated with a type of brewed beverage contained in the beverage container and a type of (Fig. 16 #180 control circuitry) being coupled to the beverage brewing apparatus such that operation of the beverage brewing apparatus to dispense brewed beverage from the beverage brewing apparatus into the beverage container is detected by the controller (Fig. 16 #180 control circuitry) and is used to establish information and the at4First Named Inventor: KNEPLER, John T.Application No.: 15/050822 least one characteristic about the brewed beverage dispensed into the beverage container with the information being transferred to the information device (Examiner considers these limitations to be the intended use of the controller. The controller is capable of performing the claimed functions.); 
and the information device (Fig. 16 #136a RFID device) carried on the beverage container providing information about the type of beverage container and, independent of the type of beverage container, providing information about the brewed beverage contained in the beverage container to provide tracking of the at least one characteristic associated with the brewed beverage in the beverage container (Examiner considers these limitations to be the intended use of the information device. The information device is capable of performing the claimed functions.).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the beverage apparatus of Helbling by incorporating controller and the writing apparatus with the reading coil as taught by Knepler for the purpose of transferring information by electromagnetic coupling and for the purpose of brewing a desired beverage determined by the communication between the memory device and the beverage maker. (Col. 1 lines 65-67) (Col. 12 lines 18-23).
Regarding claim 14, Helbling in view of Knepler teaches the apparatus as appears above (See the rejection of claim 13), but does not teach further comprising the (Fig. 2 #75 coded element) is removably attachable to the beverage container (Fig. 1 #38 carafe) without the use of tools.
However, it would be an obvious matter of design choice to make the information device removably attachable to the beverage container without the use of tools, since Applicant does not disclose that to making the information device removably attachable to the beverage container without the use of tools solves any stated problem or is for any particular purpose and it appears that the invention would work equally well with the information device being removably attachable to the beverage container with the use of tools.
Regarding claim 15, Helbling in view of Knepler teaches the apparatus as appears above (See the rejection of claim 13), and Helbling further teaches comprising a warming device (Fig. 1 #46 heater) with the controller  being coupled to the warming device (Fig. 1 #46 heater) for controllably activating or deactivating the warming device (Fig. 1 #46 heater) in response to the at least one characteristic detected by the controller associated with the beverage in the beverage container as indicated by the information device(Examiner considers these limitations to be the intended use of the controller with the warming device. The controller and warming device are capable of performing the claimed functions.).
Regarding claim 16, Helbling in view of Knepler teaches the apparatus as appears above (See the rejection of claim 13), and Helbling teaches further comprising a warming device (Fig. 1 #46 heater) with the controller  being coupled to the warming device (Fig. 1 #46 heater) for controllably activating or deactivating the warming device (Fig. 1 #46 heater) in response to the type of beverage container detected by the (Examiner considers these limitations to be the intended use of the controller with the warming device. The controller and warming device are capable of performing the claimed functions.) .

Response to Arguments
Applicant's arguments filed 10/30/2020 have been fully considered but they are not persuasive. 
Applicant argues that neither Helbling nor Knepler, alone or in combination, provide any support for "an information device for receiving and selectively retaining information, with the information device being configured for selective physical removable attachment to the beverage container", as set forth in amended independent claim 1. Furthermore, Applicant argues that, as set forth in amended claim 13, neither Helbling nor Knepler, alone or in combination show "an information device for receiving and selectively retaining information, with the information device being configured for selective physical removable attachment to the beverage container." Examiner respectfully disagrees.
Knepler teaches, in Col. 10 lines 34-40, that the RFID memory device is attached to or embedded in a plastic housing which is mounted to the beverage container. The RFID being attached to the plastic housing can also be detached from the plastic housing. The paragraph also teaches the plastic housing is mounted to the beverage container. If the RFID memory device is embedded in the plastic housing and the plastic housing is dismounted, then the RFID memory device would also be removed from the beverage container. Applicant does not specify a particular type of attachment that 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/JOE E MILLS JR./Examiner, Art Unit 3761

/ROBERT J UTAMA/Primary Examiner, Art Unit 3715